[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO REOPEN, REARGUEAND CLARIFY
1. The child support order of $1,000 a month, approximately 24 percent of the defendant's net income of $50,000 is reasonable and necessary to meet the child's needs. Furthermore, the court denied alimony to both parties.
2. The basis for finding the defendant's earning capacity is discussed in pages three and four of the court's decision.
3. This ten year old child would be provided with structure and stability by remaining in the marital home for four years. The court's findings are set forth on page eight of the decision. CT Page 6457
4. The defendant's $600 monthly contribution towards his monthly mortgage debt of $2,480 is reasonable and is not "hidden alimony." The court also allowed the defendant a credit of one-half of this contribution, all of which was discussed on page nine of the decision.
5. The court's reasoning on the division of assets is discussed on page 13 of the decision.
6. Only those items of personal property that remain in dispute are referred to family relations and, if unsuccessful, to this court for a formal decision.
The court has considered and decided all of the issues in dispute; therefore, the motion to reopen, reargue and clarify is denied.
ROMEO G. PETRONI, JUDGE